UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-01530 Name of Registrant: Vanguard Explorer Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: July 31, 2015 Item 1: Schedule of Investments Vanguard Explorer Fund Schedule of Investments As of July 31, 2015 Market Value Shares ($000) Common Stocks (95.8%) 1 Consumer Discretionary (18.2%) * IMAX Corp. 2,668,907 99,844 * Urban Outfitters Inc. 2,601,099 84,848 DSW Inc. Class A 2,577,808 83,830 * Ulta Salon Cosmetics & Fragrance Inc. 441,959 73,378 * LKQ Corp. 2,286,487 71,933 Wolverine World Wide Inc. 2,093,370 61,378 Texas Roadhouse Inc. Class A 1,345,555 53,001 Bloomin' Brands Inc. 2,078,044 48,398 Churchill Downs Inc. 352,658 47,630 * Five Below Inc. 1,238,190 45,652 HSN Inc. 592,180 43,531 * Tumi Holdings Inc. 2,250,394 43,320 Service Corp. International 1,418,665 43,283 * Grand Canyon Education Inc. 993,702 43,156 Tractor Supply Co. 465,930 43,108 Cheesecake Factory Inc. 733,448 42,349 Lennar Corp. Class A 758,685 40,241 * DreamWorks Animation SKG Inc. Class A 1,667,830 40,211 * Crocs Inc. 2,508,570 39,460 * Live Nation Entertainment Inc. 1,486,165 38,967 * Standard Pacific Corp. 4,277,370 38,454 * G-III Apparel Group Ltd. 508,580 36,735 PulteGroup Inc. 1,724,240 35,726 * Jarden Corp. 636,327 34,998 New York Times Co. Class A 2,623,026 34,676 Chico's FAS Inc. 2,272,200 34,583 * CarMax Inc. 526,460 33,962 Brunswick Corp. 635,960 33,763 * Buffalo Wild Wings Inc. 166,390 32,543 * Tenneco Inc. 641,277 31,942 Hanesbrands Inc. 1,011,000 31,371 La-Z-Boy Inc. 1,171,400 29,754 * Burlington Stores Inc. 532,626 29,316 Pier 1 Imports Inc. 2,453,520 28,976 National CineMedia Inc. 1,826,606 28,312 * Michaels Cos. Inc. 1,114,745 28,248 Sonic Corp. 884,022 26,273 Columbia Sportswear Co. 349,668 25,015 * Cabela's Inc. 487,975 21,681 * Red Robin Gourmet Burgers Inc. 223,635 20,496 * MarineMax Inc. 999,766 18,056 Sotheby's 418,129 17,490 * Dorman Products Inc. 328,927 17,361 Callaway Golf Co. 1,873,996 17,166 Williams-Sonoma Inc. 197,524 16,722 * Steven Madden Ltd. 399,842 16,665 Ryland Group Inc. 352,246 16,017 * Netflix Inc. 139,300 15,923 Papa John's International Inc. 206,677 15,617 Ross Stores Inc. 270,800 14,396 * La Quinta Holdings Inc. 678,297 14,393 * Skechers U.S.A. Inc. Class A 93,950 14,135 * Bright Horizons Family Solutions Inc. 233,410 14,061 * Express Inc. 731,305 13,924 * Chipotle Mexican Grill Inc. Class A 18,600 13,805 * Vitamin Shoppe Inc. 373,500 13,730 Carter's Inc. 133,611 13,549 MDC Partners Inc. Class A 763,412 13,459 * Boyd Gaming Corp. 736,600 12,588 * Krispy Kreme Doughnuts Inc. 667,517 12,443 * ServiceMaster Global Holdings Inc. 319,204 12,363 * Gentherm Inc. 226,414 11,395 * Hibbett Sports Inc. 237,516 10,819 Men's Wearhouse Inc. 174,900 10,410 *,^ Rentrak Corp. 151,173 10,351 * Deckers Outdoor Corp. 133,750 9,748 * Sally Beauty Holdings Inc. 324,270 9,660 Harman International Industries Inc. 89,200 9,603 * Under Armour Inc. Class A 89,372 8,877 * Francesca's Holdings Corp. 661,600 8,045 * GoPro Inc. Class A 127,500 7,918 Brinker International Inc. 130,304 7,805 Cinemark Holdings Inc. 177,060 6,987 Dunkin' Brands Group Inc. 128,211 6,909 * Chuy's Holdings Inc. 225,189 6,398 Tribune Publishing Co. 412,200 6,138 * Ascena Retail Group Inc. 484,550 6,067 Lithia Motors Inc. Class A 47,300 5,661 Monro Muffler Brake Inc. 88,411 5,592 * BJ's Restaurants Inc. 99,605 5,136 * Kona Grill Inc. 268,209 5,107 * Tesla Motors Inc. 17,939 4,774 * NVR Inc. 3,200 4,768 Leggett & Platt Inc. 93,500 4,470 Foot Locker Inc. 58,300 4,113 Nexstar Broadcasting Group Inc. Class A 71,200 4,084 American Eagle Outfitters Inc. 220,300 3,910 Jack in the Box Inc. 41,100 3,904 * Pinnacle Entertainment Inc. 90,800 3,496 Cablevision Systems Corp. Class A 121,500 3,429 Nutrisystem Inc. 110,900 3,333 Outerwall Inc. 43,721 3,096 * Performance Sports Group Ltd. 185,000 3,038 * Strayer Education Inc. 53,100 2,953 * American Axle & Manufacturing Holdings Inc. 146,200 2,921 * Build-A-Bear Workshop Inc. 163,300 2,850 * iRobot Corp. 90,121 2,775 Pool Corp. 39,182 2,759 Cato Corp. Class A 71,600 2,750 * Skullcandy Inc. 372,000 2,719 *,^ Zoe's Kitchen Inc. 58,723 2,634 ^ World Wrestling Entertainment Inc. Class A 131,200 2,568 * Fiesta Restaurant Group Inc. 44,000 2,558 * Murphy USA Inc. 46,400 2,541 * Universal Electronics Inc. 46,900 2,431 Cracker Barrel Old Country Store Inc. 15,700 2,385 Cooper Tire & Rubber Co. 71,300 2,348 Big Lots Inc. 51,700 2,232 Dana Holding Corp. 119,100 2,210 * Select Comfort Corp. 82,800 2,156 Caleres Inc. 62,900 2,078 * Denny's Corp. 164,600 1,936 Aramark 60,400 1,922 Dillard's Inc. Class A 17,200 1,752 * Jamba Inc. 107,000 1,743 * Starz 42,800 1,731 Dick's Sporting Goods Inc. 32,800 1,672 Abercrombie & Fitch Co. 82,000 1,647 * Diamond Resorts International Inc. 51,200 1,605 * Nautilus Inc. 63,600 1,344 PetMed Express Inc. 72,800 1,227 * Isle of Capri Casinos Inc. 65,500 1,195 AMC Entertainment Holdings Inc. 31,700 1,022 * ZAGG Inc. 114,000 886 * Vince Holding Corp. 68,500 672 * Tower International Inc. 19,200 502 Polaris Industries Inc. 3,500 480 Culp Inc. 13,600 411 Bassett Furniture Industries Inc. 11,800 387 ^ Buckle Inc. 6,900 305 Domino's Pizza Inc. 2,342 267 * Malibu Boats Inc. Class A 9,300 180 Clear Channel Outdoor Holdings Inc. Class A 14,500 140 Consumer Staples (1.8%) * TreeHouse Foods Inc. 995,345 81,579 Greencore Group plc 7,698,341 38,027 * United Natural Foods Inc. 712,394 32,435 * Monster Beverage Corp. 90,400 13,881 ^ Sanderson Farms Inc. 141,157 10,165 PriceSmart Inc. 80,520 7,803 * Fresh Market Inc. 225,469 6,877 * Boulder Brands Inc. 675,150 5,624 * WhiteWave Foods Co. Class A 108,300 5,591 * Natural Grocers by Vitamin Cottage Inc. 183,700 4,912 Inter Parfums Inc. 121,000 3,677 Cal-Maine Foods Inc. 61,500 3,331 ^ Pilgrim's Pride Corp. 114,286 2,473 * USANA Health Sciences Inc. 17,500 2,181 Casey's General Stores Inc. 12,000 1,227 Ingles Markets Inc. Class A 16,300 754 * Seaboard Corp. 217 754 * SUPERVALU Inc. 69,000 636 Coca-Cola Bottling Co. Consolidated 3,100 502 Coty Inc. Class A 9,100 243 * Central Garden & Pet Co. Class A 15,800 159 Energy (2.7%) Core Laboratories NV 373,836 40,984 Patterson-UTI Energy Inc. 1,913,044 31,537 ^ Veresen Inc. 2,782,700 31,490 Energen Corp. 565,660 31,224 * Matador Resources Co. 1,135,672 25,019 * Gulfport Energy Corp. 690,492 22,621 Cabot Oil & Gas Corp. 853,775 22,335 Superior Energy Services Inc. 1,063,825 18,085 Scorpio Tankers Inc. 1,118,812 12,016 * RigNet Inc. 399,468 10,358 * Diamondback Energy Inc. 152,310 10,250 * Carrizo Oil & Gas Inc. 257,170 9,806 Atwood Oceanics Inc. 418,940 8,714 * Rice Energy Inc. 399,500 7,211 * Bonanza Creek Energy Inc. 917,680 7,167 RPC Inc. 572,950 7,047 Bristow Group Inc. 139,120 6,267 * Southwestern Energy Co. 333,605 6,205 * Dril-Quip Inc. 102,040 5,960 Oceaneering International Inc. 146,200 5,851 Range Resources Corp. 122,600 4,823 * Forum Energy Technologies Inc. 249,800 3,817 Western Refining Inc. 75,700 3,343 * Basic Energy Services Inc. 310,000 1,872 * Pacific Ethanol Inc. 230,200 1,699 Nabors Industries Ltd. 133,000 1,544 *,^ Sanchez Energy Corp. 168,664 1,236 * Key Energy Services Inc. 1,195,002 1,088 Alon USA Energy Inc. 28,000 521 * REX American Resources Corp. 8,367 432 *,^ CHC Group Ltd. 539,134 200 Financials (7.9%) NASDAQ OMX Group Inc. 1,631,567 83,259 * MGIC Investment Corp. 6,362,089 70,428 * Affiliated Managers Group Inc. 334,311 69,503 PacWest Bancorp 951,226 44,032 Zions Bancorporation 1,378,500 42,995 Assured Guaranty Ltd. 1,716,440 41,984 MFA Financial Inc. 4,857,005 36,573 First American Financial Corp. 846,900 34,367 ^ WisdomTree Investments Inc. 1,374,207 34,218 MarketAxess Holdings Inc. 347,050 33,942 ^ Financial Engines Inc. 730,367 33,495 Pebblebrook Hotel Trust 794,319 32,329 * Signature Bank 188,143 27,392 Redwood Trust Inc. 1,753,420 27,178 Solar Capital Ltd. 1,370,110 24,347 *,2 eHealth Inc. 1,380,405 22,459 Assurant Inc. 283,300 21,134 Och-Ziff Capital Management Group LLC Class A 1,771,846 20,536 * First BanCorp 4,713,567 20,315 Evercore Partners Inc. Class A 339,180 19,944 LPL Financial Holdings Inc. 399,256 18,825 * PRA Group Inc. 268,395 17,057 * Texas Capital Bancshares Inc. 266,855 15,728 STAG Industrial Inc. 720,900 14,158 * SVB Financial Group 96,700 13,838 * First NBC Bank Holding Co. 275,562 10,526 Opus Bank 268,824 10,524 Cardinal Financial Corp. 430,109 10,047 Cohen & Steers Inc. 324,884 10,042 * Encore Capital Group Inc. 229,621 9,876 Hancock Holding Co. 313,800 9,169 Bank of the Ozarks Inc. 193,353 8,531 * Hilltop Holdings Inc. 373,600 7,864 * Customers Bancorp Inc. 310,300 7,804 * Cowen Group Inc. Class A 1,321,193 7,465 State Bank Financial Corp. 329,679 6,676 EastGroup Properties Inc. 81,204 4,888 Lazard Ltd. Class A 86,800 4,810 Lexington Realty Trust 547,020 4,704 Terreno Realty Corp. 214,562 4,499 QTS Realty Trust Inc. Class A 97,046 4,027 Lamar Advertising Co. Class A 62,800 3,771 Extra Space Storage Inc. 45,100 3,316 * Credit Acceptance Corp. 13,517 3,247 Universal Insurance Holdings Inc. 111,620 3,061 Radian Group Inc. 163,100 3,011 Legg Mason Inc. 60,000 2,960 Boston Private Financial Holdings Inc. 198,475 2,497 *,^ World Acceptance Corp. 43,076 2,344 * Strategic Hotels & Resorts Inc. 158,500 2,167 National Storage Affiliates Trust 174,113 2,060 * Marcus & Millichap Inc. 38,700 1,983 Investar Holding Corp. 128,006 1,983 CoreSite Realty Corp. 34,900 1,752 Ryman Hospitality Properties Inc. 29,000 1,658 Omega Healthcare Investors Inc. 44,000 1,595 DuPont Fabros Technology Inc. 46,600 1,405 * INTL. FCStone Inc. 45,800 1,336 * Heritage Insurance Holdings Inc. 44,700 1,105 AmTrust Financial Services Inc. 15,000 1,043 Investment Technology Group Inc. 49,200 1,001 Sovran Self Storage Inc. 9,600 914 * Walker & Dunlop Inc. 28,000 671 Iron Mountain Inc. 20,900 628 OM Asset Management plc 30,000 530 Jones Lang LaSalle Inc. 2,600 463 HCI Group Inc. 9,000 404 *,^ Impac Mortgage Holdings Inc. 18,100 396 * Western Alliance Bancorp 11,200 379 Universal Health Realty Income Trust 7,000 343 * Virtu Financial Inc. Class A 10,000 235 * Realogy Holdings Corp. 4,900 223 Federal Realty Investment Trust 1,400 192 Health Care (19.2%) West Pharmaceutical Services Inc. 1,571,190 94,067 * Globus Medical Inc. 3,261,318 91,513 * Akorn Inc. 1,681,668 77,542 Cooper Cos. Inc. 435,554 77,093 Universal Health Services Inc. Class B 488,982 71,015 * Alkermes plc 983,242 68,847 * Insulet Corp. 1,839,234 62,332 * Ligand Pharmaceuticals Inc. 572,554 61,985 * ICON plc 730,647 59,036 * Cepheid 1,013,860 56,360 * Allscripts Healthcare Solutions Inc. 3,424,420 49,517 * Team Health Holdings Inc. 726,295 48,960 Kindred Healthcare Inc. 2,191,329 45,207 ResMed Inc. 754,189 43,705 Teleflex Inc. 321,500 43,078 * ABIOMED Inc. 549,554 42,568 * Surgical Care Affiliates Inc. 1,093,600 41,579 * LifePoint Health Inc. 493,171 40,864 * WellCare Health Plans Inc. 490,740 39,652 * Align Technology Inc. 625,495 39,219 * Medivation Inc. 344,055 36,239 * Acadia Healthcare Co. Inc. 428,532 34,188 * Jazz Pharmaceuticals plc 177,152 34,056 * Alnylam Pharmaceuticals Inc. 266,160 33,917 * PharMerica Corp. 989,972 33,827 * Bruker Corp. 1,606,950 33,826 * Quidel Corp. 1,632,123 33,801 * Allergan plc 100,140 33,161 * Sirona Dental Systems Inc. 306,305 31,788 * Mallinckrodt plc 251,730 31,204 * QIAGEN NV 1,051,000 29,407 * Bio-Rad Laboratories Inc. Class A 180,240 27,169 * Medidata Solutions Inc. 412,110 22,172 * Envision Healthcare Holdings Inc. 487,038 21,819 * Spectranetics Corp. 1,264,192 21,618 * Illumina Inc. 97,400 21,360 * Tetraphase Pharmaceuticals Inc. 435,900 20,727 * NuVasive Inc. 369,510 20,327 * INC Research Holdings Inc. Class A 400,181 20,021 * Anacor Pharmaceuticals Inc. 132,956 19,836 * Portola Pharmaceuticals Inc. Class A 396,200 19,588 * Hologic Inc. 454,500 18,934 * Cardiovascular Systems Inc. 625,000 18,650 * Nektar Therapeutics 1,374,300 17,330 * AMAG Pharmaceuticals Inc. 268,729 17,172 * Masimo Corp. 408,581 17,030 * Receptos Inc. 74,000 16,862 * Neogen Corp. 284,050 16,529 * NxStage Medical Inc. 1,156,732 16,518 * AMN Healthcare Services Inc. 555,832 16,358 * Catalent Inc. 476,185 16,228 * Sucampo Pharmaceuticals Inc. Class A 744,500 16,223 * IDEXX Laboratories Inc. 220,800 16,059 * athenahealth Inc. 112,657 15,767 * LDR Holding Corp. 342,936 15,590 * Cerner Corp. 205,700 14,753 * Brookdale Senior Living Inc. 438,111 14,515 * Molina Healthcare Inc. 192,375 14,511 * Zeltiq Aesthetics Inc. 416,890 14,320 CONMED Corp. 249,297 14,140 * VCA Inc. 212,164 13,054 * Cempra Inc. 309,000 12,935 * Luminex Corp. 743,030 12,802 * Sage Therapeutics Inc. 185,291 12,666 * HealthEquity Inc. 345,625 11,634 * Horizon Pharma plc 279,530 10,301 * Evolent Health Inc. Class A 479,450 10,227 * Cambrex Corp. 206,140 10,152 * Esperion Therapeutics Inc. 160,000 9,920 * IPC Healthcare Inc. 174,070 9,652 * Prestige Brands Holdings Inc. 201,798 9,610 * Omnicell Inc. 252,953 9,238 * Acceleron Pharma Inc. 322,000 9,222 *,^ Exact Sciences Corp. 380,143 9,150 * Isis Pharmaceuticals Inc. 164,135 9,016 * LHC Group Inc. 203,430 8,196 * Endologix Inc. 544,707 7,768 * TESARO Inc. 132,378 7,678 * Pacira Pharmaceuticals Inc. 111,629 7,414 * HMS Holdings Corp. 614,655 7,081 * Cynosure Inc. Class A 182,300 7,073 * PTC Therapeutics Inc. 130,900 6,703 *,^ Accuray Inc. 1,049,631 6,697 * Enanta Pharmaceuticals Inc. 129,000 6,534 * Zafgen Inc. 154,597 5,870 * Inovalon Holdings Inc. Class A 235,500 5,690 * Adeptus Health Inc. Class A 51,583 5,668 * Intuitive Surgical Inc. 10,500 5,598 * Mettler-Toledo International Inc. 16,309 5,506 * AAC Holdings Inc. 139,500 5,302 * Centene Corp. 71,400 5,007 * United Therapeutics Corp. 29,200 4,945 *,^ Myriad Genetics Inc. 140,900 4,807 * Inogen Inc. 106,788 4,748 * PAREXEL International Corp. 58,900 4,062 * Quintiles Transnational Holdings Inc. 51,600 3,959 *,^ Keryx Biopharmaceuticals Inc. 479,549 3,827 * Natus Medical Inc. 79,300 3,581 * Flamel Technologies SA ADR 140,500 3,361 * Chimerix Inc. 62,454 3,356 * Charles River Laboratories International Inc. 42,700 3,314 * Intersect ENT Inc. 110,898 3,290 * Depomed Inc. 104,300 3,285 Ensign Group Inc. 59,200 3,026 *,^ OvaScience Inc. 102,843 2,931 * Neurocrine Biosciences Inc. 57,840 2,899 * ICU Medical Inc. 28,300 2,828 * PRA Health Sciences Inc. 67,300 2,826 * Revance Therapeutics Inc. 90,755 2,816 * Dyax Corp. 113,649 2,797 *,^ Juno Therapeutics Inc. 56,754 2,776 * Novadaq Technologies Inc. 236,810 2,716 *,^ Merrimack Pharmaceuticals Inc. 265,400 2,681 * Incyte Corp. 25,700 2,680 * Atara Biotherapeutics Inc. 46,696 2,622 * Affymetrix Inc. 235,100 2,577 * Merge Healthcare Inc. 466,300 2,560 * Lannett Co. Inc. 38,600 2,301 * Prothena Corp. plc 33,894 2,236 * Repligen Corp. 63,573 2,226 Quality Systems Inc. 173,100 2,207 *,^ Sequenom Inc. 767,556 2,164 * DexCom Inc. 24,089 2,039 Hill-Rom Holdings Inc. 35,100 1,967 * Array BioPharma Inc. 331,600 1,927 * Infinity Pharmaceuticals Inc. 216,000 1,888 AbbVie Inc. 26,289 1,840 Phibro Animal Health Corp. Class A 34,700 1,363 * Sagent Pharmaceuticals Inc. 46,300 1,138 * NewLink Genetics Corp. 18,800 980 * VWR Corp. 30,300 812 * CTI BioPharma Corp. 425,400 787 * Cytokinetics Inc. 88,400 565 * Alliance HealthCare Services Inc. 23,500 352 * Veeva Systems Inc. Class A 11,900 320 * RTI Surgical Inc. 43,200 314 * Genesis Healthcare Inc. 38,900 238 PDL BioPharma Inc. 32,600 190 Industrials (17.3%) * Advisory Board Co. 1,502,542 90,002 * Hub Group Inc. Class A 1,632,070 68,759 * Clean Harbors Inc. 1,345,505 66,629 ManpowerGroup Inc. 695,640 62,942 * WageWorks Inc. 1,222,310 61,054 MSC Industrial Direct Co. Inc. Class A 824,179 58,731 Waste Connections Inc. 1,113,130 55,801 2 John Bean Technologies Corp. 1,488,503 54,256 AO Smith Corp. 692,600 49,743 * Middleby Corp. 378,716 46,468 Acuity Brands Inc. 220,825 44,428 * Teledyne Technologies Inc. 424,543 44,012 * IHS Inc. Class A 345,400 43,185 AMETEK Inc. 812,210 43,088 Pentair plc 688,910 41,893 * JetBlue Airways Corp. 1,812,670 41,655 * Stericycle Inc. 293,440 41,366 * WESCO International Inc. 661,204 40,571 HEICO Corp. Class A 881,572 39,988 Owens Corning 886,000 39,737 Ryder System Inc. 438,030 39,650 Watts Water Technologies Inc. Class A 695,669 38,582 * On Assignment Inc. 988,384 37,875 Carlisle Cos. Inc. 370,015 37,468 EnerSys 588,880 36,776 * Swift Transportation Co. 1,532,870 36,513 Landstar System Inc. 501,680 36,136 GATX Corp. 670,400 35,558 Curtiss-Wright Corp. 523,700 35,282 * Trex Co. Inc. 731,145 33,172 * Armstrong World Industries Inc. 531,205 31,076 * RBC Bearings Inc. 407,194 27,587 H&E Equipment Services Inc. 1,513,349 27,149 Kennametal Inc. 843,963 26,745 * Generac Holdings Inc. 760,750 26,680 Equifax Inc. 235,175 24,018 CEB Inc. 311,463 23,833 Aircastle Ltd. 925,500 22,277 * Proto Labs Inc. 287,736 21,687 Watsco Inc. 167,780 21,516 * Quanta Services Inc. 778,920 21,514 * TrueBlue Inc. 803,525 20,699 * TASER International Inc. 754,986 20,551 ^ Greenbrier Cos. Inc. 410,674 18,788 Donaldson Co. Inc. 554,620 18,635 Mobile Mini Inc. 451,401 16,761 * Verisk Analytics Inc. Class A 211,200 16,497 * DXP Enterprises Inc. 440,506 16,167 Flowserve Corp. 342,870 16,111 * United Rentals Inc. 233,376 15,634 Forward Air Corp. 315,673 15,326 Tennant Co. 241,670 14,454 Kaman Corp. 350,827 13,847 * Old Dominion Freight Line Inc. 186,645 13,653 * Genesee & Wyoming Inc. Class A 183,030 13,035 Herman Miller Inc. 439,544 12,325 * Saia Inc. 273,268 11,865 * NCI Building Systems Inc. 858,372 11,116 Woodward Inc. 208,539 10,293 Albany International Corp. 275,600 10,258 Robert Half International Inc. 180,557 9,936 * Rush Enterprises Inc. Class A 370,675 9,449 * Hawaiian Holdings Inc. 419,732 9,117 Heartland Express Inc. 426,227 9,091 * UTi Worldwide Inc. 1,034,499 8,690 * Astronics Corp. 138,080 8,561 Apogee Enterprises Inc. 144,978 8,000 * Kirby Corp. 92,864 6,724 Knight Transportation Inc. 237,580 6,424 * TriNet Group Inc. 236,527 6,358 Celadon Group Inc. 280,868 6,095 Alaska Air Group Inc. 76,748 5,814 * Sensata Technologies Holding NV 113,264 5,813 * Roadrunner Transportation Systems Inc. 221,439 5,797 * CAI International Inc. 408,960 5,750 Ritchie Bros Auctioneers Inc. 210,795 5,696 Exponent Inc. 115,544 5,141 * FTI Consulting Inc. 123,525 5,055 JB Hunt Transport Services Inc. 59,500 5,005 KAR Auction Services Inc. 123,165 4,795 * Spirit AeroSystems Holdings Inc. Class A 84,900 4,780 Cintas Corp. 55,700 4,762 * Echo Global Logistics Inc. 134,500 4,344 Lennox International Inc. 34,000 4,014 Huntington Ingalls Industries Inc. 33,700 3,957 Deluxe Corp. 49,209 3,171 Korn/Ferry International 91,500 3,063 Allegion plc 47,900 3,028 * Meritor Inc. 201,200 2,833 Pitney Bowes Inc. 131,300 2,747 Allison Transmission Holdings Inc. 93,100 2,717 Lincoln Electric Holdings Inc. 44,300 2,682 * American Woodmark Corp. 39,800 2,617 * Dycom Industries Inc. 39,600 2,616 Expeditors International of Washington Inc. 52,901 2,479 Douglas Dynamics Inc. 94,900 1,947 Matson Inc. 42,600 1,765 * Wabash National Corp. 115,900 1,592 ITT Corp. 38,700 1,471 * Virgin America Inc. 42,600 1,420 * Power Solutions International Inc. 33,200 1,377 * Aerojet Rocketdyne Holdings Inc. 53,700 1,257 General Cable Corp. 68,200 1,113 Argan Inc. 27,300 1,061 * Spirit Airlines Inc. 17,100 1,023 Primoris Services Corp. 51,300 931 * PAM Transportation Services Inc. 17,400 915 * Avis Budget Group Inc. 17,200 747 Quanex Building Products Corp. 36,800 739 * Hudson Technologies Inc. 190,507 648 Comfort Systems USA Inc. 20,900 578 Griffon Corp. 25,500 440 * Lydall Inc. 12,400 368 HNI Corp. 5,800 288 * Blount International Inc. 31,300 262 * Enphase Energy Inc. 43,700 258 Heidrick & Struggles International Inc. 6,800 149 * Moog Inc. Class A 2,200 147 Information Technology (21.5%) * Alliance Data Systems Corp. 335,573 92,296 * Demandware Inc. 1,176,635 88,907 * Cadence Design Systems Inc. 4,154,913 87,129 * Ultimate Software Group Inc. 463,799 85,436 * Cardtronics Inc. 2,221,724 82,359 * Euronet Worldwide Inc. 805,416 55,171 * Ciena Corp. 2,024,940 51,535 * Proofpoint Inc. 695,054 44,970 * WNS Holdings Ltd. ADR 1,459,252 43,500 * WEX Inc. 425,270 43,395 * Electronics For Imaging Inc. 920,715 42,077 * ON Semiconductor Corp. 3,866,460 41,062 * SPS Commerce Inc. 567,617 40,954 * Entegris Inc. 2,743,916 40,651 Teradyne Inc. 2,076,455 39,993 * TiVo Inc. 3,919,990 39,043 * CoStar Group Inc. 193,402 38,930 Belden Inc. 650,080 38,504 Atmel Corp. 4,393,655 36,379 * F5 Networks Inc. 268,435 36,008 * VeriFone Systems Inc. 1,104,110 35,530 * First Solar Inc. 794,568 35,199 *,^ SunPower Corp. Class A 1,275,310 34,472 * Red Hat Inc. 433,100 34,250 SS&C Technologies Holdings Inc. 502,136 34,160 * Acxiom Corp. 1,835,750 32,878 * Microsemi Corp. 928,170 30,574 Convergys Corp. 1,209,321 30,366 * Infoblox Inc. 1,246,700 29,297 Power Integrations Inc. 755,010 29,264 * Palo Alto Networks Inc. 156,964 29,169 * PTC Inc. 787,259 28,617 * Pandora Media Inc. 1,615,100 28,297 * Finisar Corp. 1,585,435 27,602 * Dealertrack Technologies Inc. 441,149 27,382 * Manhattan Associates Inc. 415,576 26,938 * Ruckus Wireless Inc. 2,090,800 25,780 * Infinera Corp. 1,062,516 25,437 Cognex Corp. 549,785 24,889 * Integrated Device Technology Inc. 1,265,999 24,193 * Cavium Inc. 345,559 23,429 * Gigamon Inc. 865,685 23,270 *,^ Stratasys Ltd. 753,175 23,145 FLIR Systems Inc. 736,255 22,669 j2 Global Inc. 318,857 22,448 * Radware Ltd. 1,085,500 20,668 * Qlik Technologies Inc. 488,400 19,761 Heartland Payment Systems Inc. 310,807 19,363 * comScore Inc. 329,516 19,277 * Mellanox Technologies Ltd. 458,183 19,267 * Imperva Inc. 290,400 19,079 * Constant Contact Inc. 723,588 18,698 * Super Micro Computer Inc. 691,502 18,442 * Fortinet Inc. 378,800 18,084 * Arista Networks Inc. 213,483 18,033 Methode Electronics Inc. 661,215 17,740 * Inphi Corp. 775,430 17,626 * Guidewire Software Inc. 289,919 17,120 * Tyler Technologies Inc. 121,900 17,010 * Silicon Laboratories Inc. 376,688 16,947 FactSet Research Systems Inc. 98,650 16,342 * Gartner Inc. 183,179 16,224 *,^ VASCO Data Security International Inc. 785,311 16,012 Intersil Corp. Class A 1,432,495 15,944 * Aspen Technology Inc. 356,085 15,803 * Zebra Technologies Corp. 146,175 15,733 * M/A-COM Technology Solutions Holdings Inc. 439,968 14,831 Brooks Automation Inc. 1,371,733 14,472 * PROS Holdings Inc. 656,900 14,366 MAXIMUS Inc. 205,714 14,032 * Fleetmatics Group plc 286,192 13,700 * Verint Systems Inc. 234,190 13,635 Cypress Semiconductor Corp. 1,185,715 13,612 * Bankrate Inc. 1,491,275 13,600 * Syntel Inc. 303,544 13,262 MercadoLibre Inc. 97,700 12,768 Monolithic Power Systems Inc. 235,947 12,201 Solera Holdings Inc. 329,598 12,060 * Progress Software Corp. 380,000 11,278 * LivePerson Inc. 1,119,006 10,754 * SolarWinds Inc. 269,290 10,742 * Trimble Navigation Ltd. 452,507 10,453 Littelfuse Inc. 110,000 10,120 Microchip Technology Inc. 222,000 9,510 * Virtusa Corp. 198,000 9,492 * Rackspace Hosting Inc. 275,225 9,366 * HomeAway Inc. 310,950 9,341 * Akamai Technologies Inc. 118,958 9,125 * FireEye Inc. 199,100 8,858 *,^ InvenSense Inc. 671,900 8,802 * Tableau Software Inc. Class A 84,000 8,798 * HubSpot Inc. 152,700 8,238 FEI Co. 92,300 7,935 * Envestnet Inc. 175,100 7,930 Information Services Group Inc. 1,789,147 7,872 * IPG Photonics Corp. 85,229 7,860 * BroadSoft Inc. 211,800 7,396 * LinkedIn Corp. Class A 36,062 7,330 * EPAM Systems Inc. 98,600 7,307 * Diodes Inc. 323,485 7,178 * Nanometrics Inc. 514,612 7,040 * Paylocity Holding Corp. 172,213 6,186 * Semtech Corp. 345,677 6,080 * II-VI Inc. 342,766 5,827 * Synchronoss Technologies Inc. 118,900 5,683 * Perficient Inc. 350,000 5,680 * Yodlee Inc. 433,923 5,450 * Cimpress NV 82,572 5,328 National Instruments Corp. 183,000 5,300 * ANSYS Inc. 56,200 5,291 * ChannelAdvisor Corp. 508,993 5,136 *,^ Nimble Storage Inc. 183,500 5,068 * Qualys Inc. 137,000 5,064 * Cvent Inc. 177,575 4,780 Broadridge Financial Solutions Inc. 85,500 4,640 * AVG Technologies NV 155,972 4,483 Jack Henry & Associates Inc. 62,900 4,394 *,^ CyberArk Software Ltd. 70,800 4,186 Brocade Communications Systems Inc. 398,500 4,089 Blackbaud Inc. 64,300 3,933 * Blackhawk Network Holdings Inc. 84,300 3,872 *,^ Ambarella Inc. 33,225 3,850 * RealPage Inc. 192,329 3,693 CDW Corp. 102,100 3,668 * MicroStrategy Inc. Class A 17,800 3,629 Booz Allen Hamilton Holding Corp. Class A 129,141 3,581 * Allot Communications Ltd. 685,200 3,570 DST Systems Inc. 31,896 3,481 Science Applications International Corp. 64,000 3,436 * PDF Solutions Inc. 240,373 3,368 * ARRIS Group Inc. 102,532 3,170 Avnet Inc. 70,000 2,921 Monotype Imaging Holdings Inc. 116,800 2,912 * FARO Technologies Inc. 64,000 2,809 Skyworks Solutions Inc. 28,100 2,688 * Plexus Corp. 65,500 2,498 * Cree Inc. 101,000 2,490 Pegasystems Inc. 91,400 2,476 * Sykes Enterprises Inc. 100,100 2,440 CSG Systems International Inc. 74,400 2,314 * Glu Mobile Inc. 364,000 2,135 *,^ Advanced Micro Devices Inc. 1,062,000 2,050 *,^ Care.com Inc. 341,386 2,048 QAD Inc. Class A 68,000 1,815 * Quantum Corp. 1,606,711 1,703 * Descartes Systems Group Inc. 89,909 1,517 * Synaptics Inc. 15,200 1,207 * Digimarc Corp. 30,025 1,193 * OSI Systems Inc. 15,000 1,053 Diebold Inc. 29,700 1,011 EarthLink Holdings Corp. 118,300 868 * Unisys Corp. 41,300 655 * ePlus Inc. 7,800 600 * Callidus Software Inc. 30,904 513 * Advanced Energy Industries Inc. 19,500 511 * Angie's List Inc. 101,700 508 TeleTech Holdings Inc. 15,600 423 * WebMD Health Corp. 9,300 405 Hackett Group Inc. 28,500 365 * Polycom Inc. 28,800 328 * Barracuda Networks Inc. 11,600 318 * ShoreTel Inc. 33,600 238 * Guidance Software Inc. 23,600 238 * Rapid7 Inc. 10,000 230 * Lionbridge Technologies Inc. 29,600 174 * Xcerra Corp. 27,500 173 * GoDaddy Inc. Class A 3,600 102 Materials (4.2%) Graphic Packaging Holding Co. 4,113,414 62,113 PolyOne Corp. 1,400,570 47,998 Smurfit Kappa Group plc 1,325,320 39,818 Ashland Inc. 336,465 38,465 Minerals Technologies Inc. 561,370 36,349 RPC Group plc 3,209,475 34,117 Steel Dynamics Inc. 1,697,620 34,003 * WR Grace & Co. 316,690 31,964 Methanex Corp. 700,620 31,591 KapStone Paper and Packaging Corp. 1,296,084 30,328 Sensient Technologies Corp. 389,960 26,669 * Constellium NV Class A 1,685,065 18,704 Balchem Corp. 268,541 15,218 Quaker Chemical Corp. 111,515 10,337 Eagle Materials Inc. 131,734 10,162 Scotts Miracle-Gro Co. Class A 156,575 9,456 Schweitzer-Mauduit International Inc. 235,814 9,362 Airgas Inc. 72,600 7,407 Sealed Air Corp. 115,200 6,125 Valspar Corp. 67,891 5,654 Avery Dennison Corp. 57,200 3,481 Ball Corp. 49,800 3,378 * Chemtura Corp. 117,200 3,215 * Berry Plastics Group Inc. 95,300 3,103 International Flavors & Fragrances Inc. 17,600 2,034 * Stillwater Mining Co. 201,300 1,916 * Ferro Corp. 115,600 1,606 * Trinseo SA 61,200 1,491 Silgan Holdings Inc. 24,510 1,311 NewMarket Corp. 2,773 1,103 * Owens-Illinois Inc. 29,100 621 Materion Corp. 8,700 266 Other (1.8%) ^ iShares Russell 2000 ETF 1,213,339 149,192 ^,3 Vanguard Small-Cap Growth ETF 463,200 62,490 *,4 Dropbox Private Placement 378,066 7,222 *,4 Pure Storage Inc. Private Placement 437,384 6,854 Telecommunication Services (0.8%) * Vonage Holdings Corp. 8,742,501 55,865 * SBA Communications Corp. Class A 296,575 35,802 Cogent Communications Holdings Inc. 132,607 4,216 Inteliquent Inc. 107,200 1,951 * FairPoint Communications Inc. 99,400 1,652 * Cincinnati Bell Inc. 289,000 1,130 Utilities (0.4%) ITC Holdings Corp. 1,223,630 41,334 * 8Point3 Energy Partners LP 838,000 13,341 American States Water Co. 68,600 2,645 Total Common Stocks (Cost $9,429,863) Coupon Temporary Cash Investments (6.0%) 1 Money Market Fund (5.5%) 5,6 Vanguard Market Liquidity Fund 0.152% 698,788,051 698,788 Face Maturity Amount Date ($000) Repurchase Agreement (0.4%) Deutsche Bank Securities, Inc. (Dated 7/31/15, Repurchase Value $46,101,000, collateralized by U.S. Treasury Note/Bond 3.125%, 2/15/43, with a value of $47,022,000) 0.170% 8/3/15 46,100 46,100 U.S. Government and Agency Obligations (0.1%) 7,8 Federal Home Loan Bank Discount Notes 0.093% 10/2/15 1,000 1,000 7,8 Federal Home Loan Bank Discount Notes 0.095% 10/7/15 4,000 3,999 7,8 Federal Home Loan Bank Discount Notes 0.095% 10/21/15 3,900 3,899 7,8 Federal Home Loan Bank Discount Notes 0.100% 10/23/15 800 800 7,8 Federal Home Loan Bank Discount Notes 0.114% 10/28/15 800 800 8,9 Freddie Mac Discount Notes 0.060% 8/17/15 1,000 1,000 Total Temporary Cash Investments (Cost $756,386) Total Investments (101.8%) (Cost $10,186,249) Other Assets and Liabilities-Net (-1.8%) 6 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $213,178,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 97.8% and 4.0%, respectively, of net assets. 2 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 3 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 4 Restricted securities totaling $14,076,000, representing 0.1% of net assets. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 Includes $221,735,000 of collateral received for securities on loan. 7 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 8 Securities with a value of $10,698,000 have been segregated as initial margin for open futures contracts. 9 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The portfolio enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the portfolio under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The portfolio further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the portfolio may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the portfolio. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. Explorer Fund D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of July 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 11,917,912 111,962 14,076 Temporary Cash Investments 698,788 57,598 — Futures Contracts—Assets 1 803 — — Futures Contracts—Liabilities 1 (15) — — Total 12,617,488 169,560 14,076 1 Represents variation margin on the last day of the reporting period. E. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At July 31, 2015, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short ) Settlement Appreciation Futures Contracts Expiration Contracts Value Long (Depreciation) Explorer Fund (Short) E-mini Russell 2000 Index September 2015 1,394 172,187 (3,431) E-mini S&P Mid-Cap 400 Index September 2015 479 71,816 (802) E-mini S&P 500 Index September 2015 23 2,413 (4) (4,237) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. At July 31, 2015, the cost of investment securities for tax purposes was $10,186,249,000. Net unrealized appreciation of investment securities for tax purposes was $2,614,087,000, consisting of unrealized gains of $3,122,060,000 on securities that had risen in value since their purchase and $507,973,000 in unrealized losses on securities that had fallen in value since their purchase. G. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the co mpany or the issuer is another member of The Vanguard Group. T ransactions during the period in securities of these companies were as follows: Current Period Transactions Proceeds Oct. 31, 2014 from Capital Gain July 31, 2015 Market Purchases Securities Distributions Market Value at Cost Sold Income Received Value ($000) ($000) ($000) 1 ($000) ($000) ($000) American Woodmark Corp. 32,677 1,969 41,334 — — NA 2 eHealth Inc. 36,335 — 1,891 — — 22,459 John Bean Technologies NA 3 9,376 2,745 407 — 54,256 Corp. Vanguard Market Liquidity 453,977 NA 4 NA 4 403 698,788 Fund Vanguard Small-Cap 57,914 — — 594 — 62,490 Growth ETF Total 580,903 1,404 — 837,993 1 Includes net realized gain (loss) on affiliated investment securities sold of $21,987,000 2 Not applicable—at July 31, 2015, the security was still held, but the issuer was no longer an affiliated company of the fund. 3 Not applicable—at October 31, 2014, the issuer was not an affiliated company of the fund. 4 Not applicable—purchases and sales are for temporary cash investment purposes. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD EXPLORER FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: September 17, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD EXPLORER FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: September 17, 2015 VANGUARD EXPLORER FUND /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: September 17, 2015 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620, Incorporated by Reference.
